1. Service of the bill of exceptions by an attorney must be verified by the affidavit of such attorney at the time the service is made. (R.)2. Such defective service cannot be cured by the affidavit of the attorney made in this Court. (R.)Bill of exceptions. Practice in the Supreme Court. Before the Supreme Court. July Term, 1873. ■When this case was called, counsel for defendant moved to dismiss the writ of error on account of want of service of the bill of exceptions. The only evidence of such service was the following entry:"I have this day served J. W. Kemp, in person, with a copy of the within bill of exceptions. May 3d, 1873.Mr. Warren proposed to authenticate the service by his affidavit.The Court refused to allow this, and dismissed the case, establishing the principles announced in the foregoing head-notes.